        Case 1:14-cr-00068-LGS Document 365 Filed 07/02/19 Page 1 of 2




                         United States District Court
                        Southern District of New York

 United States of America,

                      Plaintiff,

 v.                                           Case No. 1:14-cr-00068-LGS

 Ross William Ulbricht

                      Defendant.

      Defendant’s Unopposed Motion To Substitute Counsel

      Defendant Ross William Ulbricht (“Ulbricht”), by and through the undersigned

counsel brings this Motion to Substitute Counsel. Ulbricht requests that Mr. Paul

Grant of the Law Office of Paul Grant be withdrawn as Ulbricht’s attorney of record,

and that Zachary L. Newland of the Brandon Sample PLC law firm be substituted as

new counsel. Zachary Newland is admitted to practice in this court pro hac vice in

this matter.

Dated July 2, 2019.

                                      /s Zachary Lee Newland
                                      Zachary Lee Newland
                                      Senior Litigation Counsel
                                      Brandon Sample PLC
                                      P.O. Box 250
                                      Rutland, Vermont 05702
                                      Tel: (802) 444-4357
                                      Fax: (802) 779-9590
                                      E-mail: zach@brandonsample.com
                                      Texas Bar: 24088967
                                      https://brandonsample.com
                                      Counsel for Ross William Ulbricht



Defendant’s Unopposed Motion to Substitute Counsel                        Page 1 of 2
        Case 1:14-cr-00068-LGS Document 365 Filed 07/02/19 Page 2 of 2



                       CERTIFICATE OF CONFERENCE

      I, Zachary L. Newland, hereby certify and affirm that prior to the filing of

this motion I conferred opposing counsel for the United States to obtain their

position on this motion. Opposing counsel stated that they are not opposed.


                                       s/ Zachary L. Newland
                                       Zachary Lee Newland


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served this

2nd day of July 2019, via CM/ECF on all counsel of record.


                                       s/ Zachary L. Newland
                                       Zachary L. Newland




Defendant’s Unopposed Motion to Substitute Counsel                            Page 2 of 2
